           Case 1:21-cv-00462-RP Document 1 Filed 05/24/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

AKSART, LP, and ANNE SMALLING                §
in her capacity as Trustee of the Nancy E.   §
Meinig Revocable Trust,                      §
                                             §
      Plaintiffs                             §
                                             §
v.                                           §         C.A. NO.: 1:21-CV-462
                                             §
AIG PROPERTY CASUALTY                        §
COMPANY                                      §
                                             §
      Defendant                              §

                       NOTICE OF REMOVAL
           BY DEFENDANT AIG PROPERTY CASUALTY COMPANY

      Defendant AIG Property Casualty Company (“AIGPCC”) files this Notice of

Removal pursuant to 28 U.S.C. § 1446(a), as follows:

                         COMMENCEMENT AND SERVICE

      1.     This is an insurance coverage dispute. On April 27, 2021, Plaintiffs Aksart,

LP and Anne Smalling in her capacity as Trustee of the Nancy E. Meinig Revocable Trust

(collectively, “Plaintiffs”) filed an action styled Cause No. D-1-GN-001926; Aksart, LP,

and Anne Smalling in her capacity as trustee of the Nancy E. Meinig Revocable Trust v.

AIG Property Casualty Company; in the 53rd Judicial District Court of Travis County,

Texas (the “State Court Lawsuit”).

      2.     On April 28, 2021, AIGPCC was served with citation and process in the State

Court Lawsuit. This Notice of Removal is filed within 30 days of that date, pursuant to 28
            Case 1:21-cv-00462-RP Document 1 Filed 05/24/21 Page 2 of 7




U.S.C. § 1446(b). Bd. of Regents of Univ. of Tex. Sys. v. Nippon Tel. & Corp., 478 F.3d

274, 278 (5th Cir. 2007).

                               GROUNDS FOR REMOVAL

       3.     This action is removable because there is complete diversity of citizenship

between the parties and because damages alleged are more than $75,000.00. Accordingly,

this matter is within the jurisdiction conferred by 28 U.S.C. § 1332.

       4.     Copies of all pleadings, process, and orders in the State Court Lawsuit are

attached to this Notice as required by 28 U.S.C. § 1446(a).

       5.     Venue is proper in this district under 28 U.S.C. § 1441(a) because the State

Court Lawsuit was filed in Travis County District Court, and that court is in a county

assigned to the United States District Court for the Western District of Texas, Austin

Division. 28 U.S.C. §124(d)(1).

       6.     AIGPCC will promptly file a copy of this Notice of Removal with the clerk

of the Travis County District Court, where the State Court Lawsuit is pending.

                             DIVERSITY OF CITIZENSHIP

                                    Plaintiff Aksart, LP

       7.     The citizenship of a partnership is determined by the citizenship of all its

partners. Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990); Corfield v. Dallas Glen

Hills, L.P., 355 F.3d 853, 856 n.3 (5th Cir. 2003). “A party seeking to establish diversity

jurisdiction must specifically allege the citizenship of every member of every ... partnership

involved in a litigation.” Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d



NOTICE OF REMOVAL                                                                     PAGE 2
               Case 1:21-cv-00462-RP Document 1 Filed 05/24/21 Page 3 of 7




530, 536 (5th Cir. 2017). When members or partners are themselves entities or associations,

citizenship must be traced through however many layers of members/partners there are

until arriving at the entity that is not a limited liability entity or partnership and identifying

its citizenship status. See Mullins v. TestAmerica, Inc., 564 F.3d 386, 397-98 (5th Cir.

2009).

         8.      Plaintiff Aksart, LP admits that is a Texas limited partnership with its

principal place of business in Travis County, Texas [ECF #1-4 at ¶1]. According to records

maintained by the Texas Secretary of State, the general partner of Plaintiff Askart, LP is

AMS GP LLC, a Texas limited liability company. In turn, the sole member of AMS GP

LLC, according to records maintained by the Texas Secretary of State, is Anne Smalling,

who is a Plaintiff in this matter in her capacity as Trustee of the Nancy E. Meinig Revocable

Trust and who admits to residing in Travis County, Texas [ECF #1-4 at ¶2]. Accordingly,

AMS GP LLC is a Texas resident for purposes of federal diversity jurisdiction.

         9.      After a diligent investigation, the limited partners, if any, of Plaintiff Aksart,

LP cannot be identified at this time. The Texas Secretary of State does not maintain such

records and no such information is available through reasonable search efforts.

Nonetheless, based on information and belief, any limited partners of Plaintiff Aksart, LP

are residents of Texas or Oklahoma.

         10.     As the general partner of Plaintiff Aksart, LP is unquestionably a Texas

resident and any limited partners of Plaintiff Aksart, LP are Texas or Oklahoma residents

based on information and belief, Plaintiff Aksart, LP is a Texas (or possibly Oklahoma)

resident for purposes of federal diversity jurisdiction.


NOTICE OF REMOVAL                                                                          PAGE 3
             Case 1:21-cv-00462-RP Document 1 Filed 05/24/21 Page 4 of 7




                     Plaintiff Anne Smalling in her capacity as Trustee
                          of the Nancy E. Meinig Revocable Trust

       11.     Plaintiff Anne Smalling, in her capacity as Trustee of the Nancy E. Meinig

Revocable Trust, admits to residing in Travis County, Texas [ECF #1-4 at ¶2]. Plaintiffs

further admit that the Nancy E. Meinig Revocable Trust is a Texas revocable trust with its

principal place of business in Travis County, Texas [ECF #1-4 at ¶2]. Accordingly,

Plaintiff Anne Smalling, in her capacity as Trustee of the Nancy E. Meinig Revocable

Trust, is a Texas resident for purposes of federal diversity jurisdiction.

                                    Defendant AIGPCC

       12.     A corporation is a citizen of its state(s) of incorporation and of the state in

which its principal place of business is located, as determined by the “nerve center” test.

28 U.S.C. § 1332(c)(1); Lincoln Property Co. v. Roche, 546 U.S. 81 (2005); Hertz Corp.

v. Friend, 559 U.S. 77 (2010). The removing party must allege both a corporation’s state

of incorporation and its principal place of business. MidCap Media Fin., L.L.C. v. Pathway

Data, Inc., 929 F.3d 310, 314 (5th Cir. 2019).

       13.     Defendant AIGPCC is a corporation incorporated under the laws of Illinois,

with its principal place of business in New York. Accordingly, AIGPCC is a citizen of

Pennsylvania and New York for the purposes of federal diversity jurisdiction. 28 U.S.C.

§1332(c)(1); see Hertz Corp. v. Friend, 559 U.S. at 92-93.

                              AMOUNT IN CONTROVERSY

       14.     Generally, the amount in controversy in each action is determined from the

complaint itself, unless it appears that the amount stated in the complaint is not claimed in


NOTICE OF REMOVAL                                                                     PAGE 4
             Case 1:21-cv-00462-RP Document 1 Filed 05/24/21 Page 5 of 7




good faith. See Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353 (1961). When the

complaint does not include the amount of damages sought, a defendant may prove the

amount exceeds $75,000.00 by showing that it is facially apparent from the petition that

the claims are in excess thereof. Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th

Cir. 1995).

       15.     In this case, Plaintiff specifically alleges that it “seeks monetary relief over

$1 million” [ECF #1-4 at ¶5]. Accordingly, it is facially apparent from Plaintiff’s Original

Petition that the amount in controversy exceeds $75,000.00. As such, federal diversity

jurisdiction exists, and AIGPCC is entitled to remove this case pursuant to 28 U.S.C. §§

1332 and 1441.

                                      JURY DEMAND

       16.     Plaintiffs did not demand a jury in the State Court Lawsuit.

                                       CONCLUSION

       17.     This action should be removed to this Court pursuant to 28 U.S.C. § 1441, as

there is complete diversity of citizenship between the parties and the judgment value of

damages sought by Plaintiffs is more than the jurisdictional limit.

       18.     AIGPCC is filing with this Notice of Removal the following:

               (i)     All executed process in the case;

               (ii)    Pleadings asserting causes of action and all answers to such
                       pleadings;

               (iii)   All orders signed by the state judge;

               (iv)    The docket sheet;



NOTICE OF REMOVAL                                                                      PAGE 5
          Case 1:21-cv-00462-RP Document 1 Filed 05/24/21 Page 6 of 7




              (v)    An index of matters being filed; and

              (vi)   A list of all counsel of record, including addresses, telephone
                     numbers, and parties represented.

       WHEREFORE, AIG Property Casualty Company respectfully requests that this

Court remove this action from the 53rd Judicial District Court of Travis County, Texas to

the United States District Court for the Western District of Texas, Austin Division.

                                                 Respectfully submitted,

                                                 By: /s/   Raymond Gregory
                                                     Raymond L. Gregory II
                                                     State Bar No. 08438275
                                                     S.D. Texas Bar No. 12879
                                                     rlg2@egglestonbriscoe.com

                                                 EGGLESTON & BRISCOE, LLP
                                                 333 Clay Street, Suite 4800
                                                 Houston, Texas 77002
                                                 (713) 659-5100 - Telephone
                                                 (713) 951-9920 – Facsimile

                                                 ATTORNEY-IN-CHARGE FOR
                                                 DEFENDANT AIG PROPERTY
                                                 CASUALTY COMPANY




NOTICE OF REMOVAL                                                                      PAGE 6
          Case 1:21-cv-00462-RP Document 1 Filed 05/24/21 Page 7 of 7




                            CERTIFICATE OF SERVICE

       I certify that on May 24, 2021, a true and correct copy of the foregoing was
forwarded to all counsel of record, including those listed below, via the CM/ECF System
and/or any proper method of service allowed by the Federal Rules of Civil Procedure, the
Local Rules for this Court, or any method of service agreed to in writing by the parties:

      Carlos R. Soltero
      Gregory P. Sapire
      Kayla Carrick
      Soltero Sapire Murrell PLLC
      7320 N. MoPac Expy, Suite 309
      Austin, Texas 78731
      carlos@ssmlawyers.com
      greg@ssmlawyers.com
      kayla@ssmlawyers.com

                                                      /s/   Raymond Gregory______
                                                      Raymond L. Gregory II




NOTICE OF REMOVAL                                                                 PAGE 7
